        Case 1:19-mc-00145-TSC Document 407 Filed 01/19/21 Page 1 of 3




                          IN THE DISTRICT COURT FOR THE
                              DISTRICT OF COLUMBIA


                                            )
In the Matter of the                        )
Federal Bureau of Prisons’ Execution        )
Protocol Cases,                             )
                                            )
LEAD CASE: Roane et al. v. Barr             )      Case No. 19-mc-00145 (TSC)
                                            )
                                            )
THIS DOCUMENT RELATES TO:                   )
                                            )
ALL CASES                                   )
                                            )

                                   NOTICE OF WITHDRAWAL

       To Clerk of Court and all parties of record, please take notice of the withdrawal of PAUL

R. PERKINS as counsel for all defendants in these consolidated cases.       Defendants remain

represented by Assistant U.S. Attorney Johnny Walker from the U.S. Attorney’s Office for the

District of Columbia.


Dated: January 19, 2021

Respectfully submitted,


                                                  /s/ Paul R. Perkins
                                                PAUL R. PERKINS (D.C. Bar 1007601)
                                                Associate Deputy Attorney General
                                                U.S. Department of Justice
                                                950 Pennsylvania Ave., NW
                                                Washington, DC 20530
                                                (202) 616-1621
                                                Paul.Perkins@usdoj.gov
                                                Attorney for Defendants
        Case 1:19-mc-00145-TSC Document 407 Filed 01/19/21 Page 2 of 3




                              CERTIFICATE OF SERVICE
       I hereby certify that on January 19, 2021, I caused a true and correct copy of foregoing to

be served on all following counsel of record via the Court’s CM/ECF system.
 Joshua C. Toll                              Shawn Nolan
 King & Spalding LLP                         Federal Community Defender Office, E.D.
 (202) 737-8616                              Pa.
 jtoll@kslaw.com                             (215) 928-0528
                                             shawn_nolan@fd.org
 Margaret O’Donnell
 (502) 320-1837                              Gary E. Proctor
 mod@dcr.net                                 Law Offices of Gary E. Proctor, LLC
                                             (410) 444-1500
 Counsel for Plaintiff Anthony Battle
                                             garyeproctor@gmail.com
                                             Counsel for Plaintiff Jeffrey Paul


 Amy Karlin                                  Scott W. Braden
 Interim Federal Public Defender             Arkansas Federal Defender Office
 Celeste Bacchi                              (501) 324-6114
 Jonathan C. Aminoff                         Scott_Braden@fd.org
 Deputy Federal Public Defenders             Jennifer Ying
 (213) 894-2854                              Andrew Moshos
 celeste_bacchi@fd.org
                                             Morris, Nichols, Arsht & Tunnell LLP
 Counsel for Plaintiff Julius O. Robinson    (302) 658-9300
                                             jying@mnat.com
                                             amoshos@mnat.com
                                             Counsel for Plaintiff Norris G. Holder, Jr.


 Joseph Luby                                 Paul F. Enzinna
 Federal Community Defender Office, E.D.     Ellerman Enzinna PLLC
 Pa.                                         (202)753-5553
 (215) 928-0520                              penzinna@ellermanenzinna.com
 joseph_luby@fd.org
                                             Counsel for Plaintiff James H. Roane, Jr.
 Counsel for Plaintiff Chadrick Fulks
       Case 1:19-mc-00145-TSC Document 407 Filed 01/19/21 Page 3 of 3



Evan Miller                          Shawn Nolan
Vinson & Elkins LLP                  Federal Community Defender Office, E.D.
(202) 639-6605                       Pa.
emiller@velaw.com                    (215) 928-0528
Counsel for Bruce Webster            shawn_nolan@fd.org
                                     Gary E. Proctor
                                     Law Offices of Gary E. Proctor, LLC
                                     (410) 444-1500
                                     garyeproctor@gmail.com
                                     Counsel for Plaintiff Jeffrey Paul


Gerald W. King, Jr.
Jeffrey Lyn Ertel
Federal Defender Program, Inc.
(404) 688-7530
Gerald_King@fd.org
Jeff_Ertel@fd.org
Brandon D. Almond
Troutman Sanders LLP
Washington, D.C. 20004
(202) 274-2864
brandon.almond@troutmansanders.com
Counsel for Richard Tipton, III




                                      /s/ Paul R. Perkins
                                     Counsel for Defendants
